Citation Nr: 0407282	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.  

2.  Entitlement to service connection for sinusitis, to 
include rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a September 2002 decision, the Board denied service 
connection for a cardiovascular disability; sinusitis, to 
include rhinitis; reduced lung capacity, to include secondary 
to asbestos exposure or due to undiagnosed illness; and 
reduced visual acuity.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

In an August 2003 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's September 2002 
decision.  Pursuant to the actions requested in the Joint 
Motion, the Court vacated that part of the Board's decision 
that denied service connection for cardiovascular disability 
and service connection for sinusitis, to include rhinitis, 
for readjudication consistent with the Joint Motion, and 
dismissed the claims for service connection for reduced lung 
capacity and reduced visual acuity.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).   This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

Review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO on November 9, 
2000, (the effective date of the VCAA), and remained there 
through August 2002, the RO never advised the veteran of the 
VCAA, and the potential impact this law might have on his 
claim, nor was he provided the appropriate law and 
regulations pertaining to the VCAA.  Likewise, the newly 
amended duty to notify requirements under the standard 
erected by the VCAA was not met.  The amended regulations 
require VA to inform the claimant which evidence VA will seek 
to provide and which evidence the claimant is to provide.  
See Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002).  

Further, VA failed to discuss the provision that the required 
notice to the veteran of the information and evidence 
necessary to substantiate his claim, indicate what portion of 
any such information or evidence is to be provided by which 
party, and failed to discuss whether the documents that it 
referenced, or any other document in the record, satisfied 
that requirement.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Hence, because VA failed to adequately 
address the newly amended duty to notify requirements, VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims have further addressed shortcomings of VA 
in its application of VCAA.  

In the veteran's case, the Joint Motion argues that, pursuant 
to the claim of entitlement to service connection for 
cardiovascular condition, medical opinions should be obtain 
pertaining to the findings of an August 1993 echocardiogram 
revealing mitral and tricuspid regurgitation, in context of 
all the medical evidence, as to whether the veteran suffered 
from cardiovascular disease in service, or whether there was 
aggravation of a heart murmur in service.  Further, a medical 
determination is needed as to whether a heart murmur is a 
congenital "defect" or "disease," and whether, if a 
disease, was the heart murmur permanently aggravated during 
service.  See VAOGCPREC 92-90.  In addition, medical opinion 
is needed to determine whether the heart murmur pre-existed 
service or was first manifest during service.  If a heart 
murmur, or any other heart condition, pre-existed service, 
readjudication is required to determine what, if any, 
application of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) 
have on the veteran's claim for service connection for 
cardiovascular disease.  VA General Counsel has recently 
issued a precedent opinion pertaining to the requirements for 
rebutting the presumption of sound condition on service 
entry.  See VAOGCPREC 3-2003, July 16, 2003.  The Board shall 
be bound in its decision by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of VA General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  At this point, the Board notes that 
consideration of cardiovascular disease includes 
consideration of hypertension.  See 38 C.F.R. § 3.309 (2003).  

As for the veteran's claim of service connection for 
sinusitis, to include rhinitis, the Joint Motion argues that, 
since the veteran was seen for complaints of sinus congestion 
and sinus drainage, and assessed as having rhinitis, during 
service, as well as continuity of complaints post-service, 
medical opinions are needed for definitive diagnoses of all 
current conditions and whether there is a nexus between 
current findings and the veteran's active military service.  

Considering the record in light of the above-referenced 
requirements and need for additional development, the Board 
finds that further RO action on the claim on appeal is 
needed.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed 
disabilities, particularly in the years 
shortly after his separation form active 
duty service.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  After the above development has been 
completed, the veteran should be 
scheduled to undergo a VA cardiology 
examination, as well as an examination by 
a physician familiar with sinusitis and 
rhinitis.  All indicated studies are to 
be performed, to include x-rays.  Prior 
to the examinations, the claims folder, 
to include the service medical records, 
must be made available to the physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in each 
examiner's report.  

a)  Cardiology examination:  

Regarding cardiovascular disease, 
including hypertension, the purpose is to 
determine the nature and severity of the 
veteran's claimed heart condition.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all objective 
findings regarding any heart condition 
noted.  The physician should render 
opinions as to:  1) a definitive 
diagnosis of any heart condition found;  
2) whether it is at least as likely as 
not that a currently diagnosed heart 
condition is related to service;  3) 
whether it is at least as likely as not 
that a currently diagnosed heart 
condition pre-existed military service; 
and, if it pre-existed service,  4) is it 
at least as likely as not that a pre-
service heart condition was aggravated 
beyond its normal progression during 
military service.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

b)  Sinusitis and deviated septum 
examinations:  

Following physical examination and 
completion of all appropriate tests and 
studies, the examining physician is to 
offer opinions as to:  1) a definitive 
diagnosis of sinusitis and/or rhinitis, 
if neither sinusitis or rhinitis is 
diagnosed, the examiner is to so state; 
if either or both sinusitis and/or 
rhinitis is (are) diagnosed, then  2) 
whether it is at least as likely as not 
that sinusitis and/or deviated septum is 
(are) related to the veteran's active 
military service.  Any opinion rendered 
should include a complete rationale.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal 
consistent with the Joint Motion, to 
include in the readjudication of service 
connection for cardiovascular disease, 
including hypertension, the provisions of 
38 U.S.C.A. § 1111 (West 2002) and 
38 C.F.R. § 3.304(b) (2003), as well as 
VAOGCPREC 3-2003, July 16, 2003.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




